          Case 2:20-cv-00689-DLR Document 25 Filed 05/10/21 Page 1 of 9



 1
 2   WO
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                                FOR THE DISTRICT OF ARIZONA
 9
10    Debra Ann Garcia,                                 No. CV-20-00689-PHX-DLR
11                   Plaintiff,                         ORDER
12    v.
13    Commissioner of Social Security
      Administration,
14
                     Defendant.
15
16
17            At issue is the denial of Plaintiff Debra Garcia’s Applications for Disability
18   Insurance benefits and Supplemental Security Income benefits by the Social Security
19   Administration (“SSA”) under the Social Security Act (“the Act”). Plaintiff filed a
20   Complaint (Doc. 1) with this Court seeking judicial review of that denial, and the Court
21   now addresses Plaintiff’s Opening Brief (Doc. 19, “Pl. Br.”), Defendant SSA
22   Commissioner’s Answering Brief (Doc. 20, “Def. Br.”), and Plaintiff’s Reply (Doc. 24,
23   “Reply”). The Court has reviewed the briefs and Administrative Record (Doc. 14, “R.”)
24   and now affirms the Administrative Law Judge’s (“ALJ”) decision (R. at 120–40).
25   I.       BACKGROUND
26            On June 2, 2015, Plaintiff filed an application for Disability Insurance benefits
27   alleging disability beginning October 10, 2014. (Id. at 123.) On June 3, 2015, Plaintiff filed
28   an application for Supplemental Security Income benefits also alleging disability beginning
       Case 2:20-cv-00689-DLR Document 25 Filed 05/10/21 Page 2 of 9



 1   October 10, 2014. (Id.) Plaintiff’s claims were denied initially on November 6, 2015, and
 2   on reconsideration on November 16, 2016. (Id.) Plaintiff appeared before the ALJ for a
 3   hearing on her claims on October 22, 2018. (Id.) On February 27, 2019, the ALJ denied
 4   Plaintiff’s claims and on February 7, 2020, the Appeals Council denied Plaintiff’s Request
 5   for Review (Id. at 1–7, 134.)
 6          The Court has reviewed the medical evidence and will discuss the pertinent
 7   evidence in addressing the issues raised by the parties. Upon considering the medical
 8   evidence and opinions, the ALJ evaluated Plaintiff’s disability based on the following
 9   severe impairments: fibromyalgia; cervical and lumbar spine degenerative disc disease;
10   osteoarthritis of the bilateral hands; mild osteoarthritis of the bilateral knees; and mild
11   rotator cuff tendinosis of the bilateral shoulders. (Id. at 125–26.)
12          Ultimately, the ALJ evaluated the medical evidence and testimony and concluded
13   that Plaintiff was not disabled from October 10, 2014, through the date of the decision. (Id.
14   at 133.) The ALJ found that Plaintiff “does not have an impairment or combination of
15   impairments that meets or medically equals the severity of one of the listed impairments in
16   20 CFR Part 404, Subpart P, Appendix 1.” (Id. at 128.) Next, the ALJ calculated Plaintiff’s
17   residual functional capacity (“RFC”), finding Plaintiff “has the [RFC] to perform the full
18   range of light work.” (Id. at 129.) Accordingly, the ALJ found Plaintiff “is capable of
19   performing past relevant work as a receptionist, data entry operator, customer service
20   representative, and mortgage loan processor.” (Id. at 132.)
21   II.    LEGAL STANDARDS
22          In determining whether to reverse an ALJ’s decision, the district court reviews only
23   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
24   517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability
25   determination only if it is not supported by substantial evidence or is based on legal error.
26   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence
27   that a reasonable person might accept as adequate to support a conclusion considering the
28   record as a whole. Id. To determine whether substantial evidence supports a decision, the


                                                  -2-
       Case 2:20-cv-00689-DLR Document 25 Filed 05/10/21 Page 3 of 9



 1   Court must consider the record as a whole and may not affirm simply by isolating a
 2   “specific quantum of supporting evidence.” Id. Generally, “[w]here the evidence is
 3   susceptible to more than one rational interpretation, one of which supports the ALJ’s
 4   decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954
 5   (9th Cir. 2002) (citations omitted).
 6          To determine whether a claimant is disabled for purposes of the Act, the ALJ
 7   typically follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the
 8   burden of proof on the first four steps, but the burden shifts to the Commissioner at step
 9   five. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ
10   determines whether the claimant is presently engaging in substantial gainful activity.
11   20 C.F.R. § 404.1520(a)(4)(i). At step two, the ALJ determines whether the claimant has a
12   “severe” medically determinable physical or mental impairment. 20 C.F.R. §
13   404.1520(a)(4)(ii). At step three, the ALJ considers whether the claimant’s impairment or
14   combination of impairments meets or medically equals an impairment listed in Appendix
15   1 to Subpart P of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is
16   automatically found to be disabled. Id. At step four, the ALJ assesses the claimant’s RFC
17   and determines whether the claimant is still capable of performing past relevant work.
18   20 C.F.R. § 404.1520(a)(4)(iv). If not, the ALJ proceeds to the fifth and final step, where
19   she determines whether the claimant can perform any other work in the national economy
20   based on the claimant’s RFC, age, education, and work experience. 20 C.F.R.
21   § 404.1520(a)(4)(v). If not, the claimant is disabled. Id.
22   III.   ANALYSIS
23          Plaintiff raises two issues for the Court’s consideration. First, Plaintiff argues that
24   the ALJ failed to provide sufficient reasoning for rejecting the medical opinions of
25   Plaintiff’s treating physician. (Pl. Br. at 13–20.) Second, Plaintiff argues that the ALJ erred
26   by rejecting her symptom testimony. (Id. 20–23.)
27          For the reasons that follow, the Court rejects Plaintiff’s arguments and finds that
28   substantial evidence supports the ALJ’s nondisability determination. The Court finds that


                                                  -3-
       Case 2:20-cv-00689-DLR Document 25 Filed 05/10/21 Page 4 of 9



 1   the ALJ provided specific and legitimate reasons for rejecting the opinions of Plaintiff’s
 2   treating physician, Dr. Vikram Kapur. The ALJ reasonably determined that the doctor’s
 3   opinions were inconsistent with the objective medical evidence and Plaintiff’s conservative
 4   treatment. Further, the ALJ provided specific, clear, and convincing reasons supported by
 5   substantial evidence for rejecting Plaintiff’s symptom testimony. Again, the ALJ
 6   reasonably determined Plaintiff’s symptom testimony was inconsistent with the objective
 7   medical evidence and Plaintiff’s conservative treatment.
 8          A.     The ALJ correctly rejected Dr. Kapur’s opinions based on their
                   inconsistency with the objective medical evidence and Plaintiff’s
 9
                   conservative treatment.
10
11          Dr. Kapur completed two checkbox opinions regarding Plaintiff’s functional

12   limitations. On April 7, 2017, he offered opinions indicating that Plaintiff “could not

13   perform exertional requirements for even sedentary work on a sustained basis.” (Pl. Br. at

14   11; R. at 819–21.) Dr. Kapur also completed a Fatigue Questionnaire where he opined that

15   Plaintiff’s fatigue-related limitations would cause marked limitations in several areas,

16   including: “[the] ability to understand and remember short, simple instructions . . . [the]

17   ability to carry out short, simple instruction . . . [and the] ability to understand and

18   remember detailed instructions.” (R. at 818.) The ALJ rejected these opinions for two

19   reasons. First, the ALJ found that “there are no objective findings in [Dr. Kapur’s] reports

20   to support either moderate to marked mental limitations or limitations to sitting, standing

21   or walking.” (Id. at 132.) Second, the ALJ found that Plaintiff’s “treatment is mostly

22   maintenance of her conditions.” (Id.)

23          When evaluating medical opinion evidence, “[t]he ALJ must consider all medical

24   opinion evidence,” and there is a hierarchy among the sources of medical opinions.

25   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Those who have treated a

26   claimant are treating physicians, those who examined but did not treat the claimant are

27   examining physicians, and those who neither examined nor treated the claimant are

28   nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). If a treating



                                                -4-
       Case 2:20-cv-00689-DLR Document 25 Filed 05/10/21 Page 5 of 9



 1   physician’s opinion is not given controlling weight, then the ALJ must consider the relevant
 2   factors listed in 20 C.F.R. § 404.1527(c)(1)–(6) and determine the appropriate weight to
 3   give the opinion. Orn, 495 F.3d at 632. If a treating physician’s opinion is contradicted by
 4   another doctor’s opinion, the ALJ cannot reject the treating physician’s opinion unless he
 5   provides specific and legitimate reasons that are based on substantial evidence in the
 6   record.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).
 7          The Court finds that the ALJ reasonably rejected Dr. Kapur’s opinions based on
 8   their inconsistency with the objective medical evidence and Plaintiff’s conservative
 9   treatment. The ALJ reasonably concluded that Dr. Kapur’s medical records largely do not
10   corroborate the significant mental and physical limitations he opined to. (R. at 132.) As the
11   ALJ noted, Dr. Kapur’s treatment records routinely disclose that Plaintiff’s physical
12   examinations were largely normal, despite the presence of some positive findings. (Id. at
13   132, 747, 779, 788, 1220, 1243, 1260.) The ALJ also reasonably relied on the reviewing
14   physicians’ opinions that diagnostic imaging showed only mild findings. (Id. at 131.)
15   Further, the ALJ reasonably determined that the opined-to mental limitations were
16   unsupported by the objective medical evidence since Dr. Kapur’s treatment records do not
17   disclose mental limitations consistent with his opinions. (Id.) The ALJ was permitted to
18   discount Dr. Kapur’s opinions based on the lack of corroborative objective medical
19   evidence. See 20 C.F.R. § 404.1527(c)(4); see also Rollins v. Massanari, 261 F.3d 853,
20   856 (9th Cir. 2005).
21          Additionally, the ALJ reasonably determined that Dr. Kapur’s opinions were
22   inconsistent with Plaintiff’s conservative treatment. Many of Dr. Kapur’s treatment records
23   indicate that Plaintiff saw him only for routine follow-up appointments and medication
24   refills. (R. at 710, 716, 722, 728, 734, 740, 1205, 1207, 1211, 1217, 1223, 1229, 1235,
25   1258.) At several appointments Plaintiff’s chief complaint was unrelated to her allegedly
26   disabling impairments. (Id. at 728, 1211, 1235, 1275, 1281.) Ultimately, the ALJ’s
27   conclusion that Plaintiff’s treatment was conservative is a reasonable one and is entitled to
28   deference. And the ALJ was permitted to discount Dr. Kapur’s opinions for this reason.


                                                 -5-
       Case 2:20-cv-00689-DLR Document 25 Filed 05/10/21 Page 6 of 9



 1          Plaintiff makes several arguments regarding the ALJ’s rejection of Dr. Kapur’s
 2   opinions, which the Court rejects.1 Plaintiff argues the ALJ failed to account for Plaintiff’s
 3   fatigue due to fibromyalgia. (Pl. Br. at 15.) Plaintiff argues that Dr. Kapur opined to
 4   limitations from fatigue but not from mental impairments. (Id.) First, the ALJ expressly
 5   considered Plaintiff’s fatigue and Dr. Kapur’s opinions regarding her fatigue. (R. at 129,
 6   131.) Next, the ALJ reasonably concluded that Dr. Kapur opined to mental limitations even
 7   if they did not stem from mental impairments. And the ALJ correctly rejected Dr. Kapur’s
 8   opinions regarding those mental limitations because they were uncorroborated by the
 9   evidence. The ALJ correctly relied on the lack of corroborating evidence for the opined-to
10   limitations, including an examining physician’s opinion that Plaintiff did not have any
11   limitations in memory, understanding, or concentration. (Id. at 127, 132.) The ALJ
12   reasonably determined this lack of findings was incongruent with Dr. Kapur’s opinion that
13   Plaintiff’s fatigue-related limitations would cause marked limitations in several areas,
14   including: “[the] ability to understand and remember short, simple instructions . . . [the]
15   ability to carry out short, simple instruction . . . [and the] ability to understand and
16   remember detailed instructions.” (Id. at 818.) Plaintiff also argues the ALJ singled out
17   unfavorable evidence and impermissibly opined regarding Plaintiff’s diagnostic findings.
18   (Pl. Br. at 18.) The Court disagrees. The ALJ correctly relied on other medical opinions
19   that found Plaintiff’s diagnostic imaging is inconsistent with disabling limitations and
20   substantial evidence supports the ALJ’s weighing of the evidence despite some findings
21   favorable to Plaintiff. (R. at 131.) Finally, Plaintiff argues that the ALJ’s finding that
22   Plaintiff’s treatment was conservative was insufficiently specific to reject Dr. Kapur’s
23   opinion. (Pl. Br. at 18–19.) Again, the Court disagrees. The ALJ cited many records, as
24
25          1
              In a footnote, Plaintiff appears to argue that the ALJ erred by giving greater weight
     to the reviewing physicians’ opinions because those physicians had not reviewed the entire
26   record before rendering their opinions. (Pl. Br. at 19–20.) But as Defendant correctly points
     out, the ALJ reasonably determined that the reviewing physicians’ opinions were more
27   consistent with the record than Dr. Kapur’s opinions, and Plaintiff does not indicate any
     compelling evidence that would undermine the reviewing physicians’ findings, despite the
28   fact that they did not, and could not have, review all the most recent evidence in the record.
     (Def. Br. at 12.)

                                                 -6-
       Case 2:20-cv-00689-DLR Document 25 Filed 05/10/21 Page 7 of 9



 1   Plaintiff aptly identifies, but such citation was appropriate since these records largely
 2   corroborate the ALJ’s finding that Plaintiff’s treatment was conservative. (R. at 132.)
 3          B.     The ALJ reasonably discounted Plaintiff’s symptom testimony based on
                   its inconsistency with the objective medical evidence and her
 4
                   conservative treatment.
 5
 6          At her hearing before the ALJ, Plaintiff testified that she cannot sustain work
 7   because of pain in her back, neck, knees, shoulders, arms, and hands. (Pl. Br. at 12; R. at
 8   39–40.) Plaintiff also testified that she experiences considerable fatigue, which requires her
 9   to lie down each day, twice a day, and for two hours at a time. (R. at 48–49.) The ALJ
10   discounted Plaintiff’s symptom testimony for the same reasons he discounted Dr. Kapur’s
11   opinion. The ALJ found that Plaintiff’s testimony was uncorroborated by the objective
12   medical evidence and inconsistent with her conservative treatment.2 (Id. at 129–31.)
13          An ALJ performs a two-step analysis to evaluate a claimant’s testimony regarding
14   pain and symptoms. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). First, the ALJ
15   evaluates whether the claimant has presented objective medical evidence of an impairment
16   “which could reasonably be expected to produce the pain or symptoms alleged.”
17   Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007) (quoting Bunnell v.
18   Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc) (internal quotation marks omitted)).
19   If the claimant presents such evidence then “the ALJ can reject the claimant’s testimony
20   about the severity of her symptoms only by offering specific, clear and convincing reasons
21   for doing so.” Garrison, 759 F.3d at 1014–15 (citing Smolen v. Chater, 80 F.3d 1273, 1281
22   (9th Cir. 1996)). This is the most demanding standard in Social Security cases. Id. at 1015.
23   “In evaluating the credibility of pain testimony after a claimant produces objective medical
24   evidence of an underlying impairment, an ALJ may not reject a claimant’s subjective
25
26
            2
              Defendant argues that the ALJ also cited Plaintiff’s activities of daily living and
27   improvement with treatment as bases for rejecting Plaintiff’s symptom testimony. (Def.
     Br. at 18–19.) The Court disagrees and does not find that the ALJ relied on these reasons
28   to reject Plaintiff’s testimony. Nevertheless, the ALJ provided sufficient reasons for
     discounting Plaintiff’s allegations.

                                                 -7-
       Case 2:20-cv-00689-DLR Document 25 Filed 05/10/21 Page 8 of 9



 1   complaints based solely on a lack of medical evidence to fully corroborate the alleged
 2   severity of pain.” Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005).
 3          Here, the ALJ provided specific, clear, and convincing reasons for rejecting
 4   Plaintiff’s symptom testimony. Though the ALJ could not, and did not, rely solely on a
 5   lack of corroborating objective evidence for Plaintiff’s allegations, substantial evidence
 6   supports the ALJ’s consideration of the medical evidence. The ALJ noted that an
 7   examination of Plaintiff revealed normal findings, including the absence of swelling,
 8   normal range of motion, and no difficulty standing or walking. (R. at 129–30.) The ALJ
 9   also noted that diagnostics including x-rays and an MRI revealed only mild to moderate
10   findings. (Id. at 130.) Other medical records support the ALJ’s finding that, despite the
11   presence of some symptoms, Plaintiff’s allegations are uncorroborated by the objective
12   medical evidence. Plaintiff’s medical records consistently document that she regularly
13   reported fatigue and pain, but that she was not in acute distress. (Id. at 710, 716, 722, 728,
14   734, 740, 1205, 1207, 1211, 1217, 1235, 1258, 1275, 1293.) The ALJ reasonably
15   determined that these records do not corroborate the magnitude of her allegations. Plaintiff
16   argues that the findings cited by the ALJ do not undermine her complaints related to
17   fibromyalgia and fatigue. (Pl. Br. at 22) But the Court disagrees and finds that the ALJ
18   reasonably concluded that the minimal corroboration of Plaintiff’s allegations in her
19   medical records undermined her testimony. Though this basis could not be the ALJ’s sole
20   reason for discounting Plaintiff’s symptom testimony, the ALJ reasonably relied in part on
21   the lack of corroborating evidence for discounting Plaintiff’s allegations.
22          The ALJ also properly discounted Plaintiff’s symptom testimony based on her
23   conservative treatment. This was a permissible basis for the ALJ to reject Plaintiff’s
24   symptom testimony. See Parra v. Astrue, 481 F.3d 742, 750-51 (9th Cir. 2007) (finding
25   that evidence of conservative treatment is a sufficient reason to discount a claimant’s
26   symptom testimony). Here, substantial evidence supports the ALJ’s conclusion that
27   Plaintiff’s treatment was routine and conservative. The medical evidence reveals that many
28   of Plaintiff’s medical appointments were for medication refills. (R. at 710, 716, 722, 728,


                                                 -8-
       Case 2:20-cv-00689-DLR Document 25 Filed 05/10/21 Page 9 of 9



 1   734, 740, 1205, 1207, 1211, 1217, 1223, 1229, 1235, 1258.) Plaintiff argues that her
 2   treatment was not actually conservative.3 (Reply at 9.) The Court disagrees and finds the
 3   ALJ reasonably concluded Plaintiff’s treatment was, in fact, conservative based on her
 4   treatment records. Because the ALJ’s conclusion is reasonable, it is entitled to deference.
 5          Finally, the Court rejects Plaintiff’s argument that the ALJ did not identify any
 6   specific testimony that was undermined by the medical evidence. (Pl. Br. at 22.) The ALJ
 7   is not required to identify every isolated allegation that is undermined by the evidence, and
 8   the ALJ’s opinion makes clear that Plaintiff’s testimony as a whole was undermined by a
 9   lack of corroborating evidence and treatment.
10   IV.    CONCLUSION
11          Substantial evidence supports the ALJ’s nondisability determination. The ALJ
12   correctly rejected Dr. Kapur’s treating physician opinions because they were inconsistent
13   with the objective medical evidence and Plaintiff’s conservative treatment. The ALJ also
14   reasonably discounted Plaintiff’s symptom testimony for the same reasons. Substantial
15   evidence supports the ALJ’s conclusions that Plaintiff’s symptom testimony was
16   inconsistent with the objective medical evidence and her conservative treatment.
17          IT IS THEREFORE ORDERED affirming the decision of the Administrative
18   Law Judge (R. at 120–40).
19          IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment
20   accordingly and close this matter.
21          Dated this 7th day of May, 2021.
22
23
24                                                 Douglas L. Rayes
                                                   United States District Judge
25
26
27
28          3
             Plaintiff argues this point while discussing the ALJ’s analysis of Dr. Kapur’s
     opinion but it applies with equal force to the ALJ’s analysis of her symptom testimony.

                                                 -9-
